Citation Nr: 0836169	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for a low back 
disability, rated as 100 percent disabling from July 1, 2003, 
to September 30, 2003; rated 40 percent disabling from 
October 1, 2003, to December 25, 2006; rated as 100 percent 
disabling from December 26, 2006, to June 30, 2007; and rated 
as 40 percent disabling since July 1, 2007.

2.  Entitlement to an initial rating higher than 10 percent 
for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating higher than 10 percent 
for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985, and from September 1986 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for a low back disability, effective July 1, 2003.  By a 
November 2005 rating decision, the RO granted a temporary 
total rating based upon surgical treatment necessitating 
convalescence, effective from July 1, 2003, to September 30, 
2003.  A 20 percent disability rating was assigned, effective 
October 1, 2003.  In a March 2006 rating decision, the RO 
increased the disability rating for the veteran's low back 
disability from 20 to 40 percent disabling, effective October 
1, 2003.  Separate 10 percent ratings for right and left 
lower extremity radiculopathy were awarded by an October 2006 
rating decision, effective June 19, 2006.  A June 2007 rating 
decision granted a temporary total rating based upon surgical 
treatment necessitating convalescence, effective from 
December 26, 2006 to March 31, 2007.  A 40 percent disability 
rating was assigned, effective April 1, 2007.  By a December 
2007 rating decision, the RO extended the temporary total 
rating to June 30, 2007.  A 40 percent disability rating was 
assigned, effective from April 1, 2007.  However, as those 
grants do not represent a total grant of benefits sought on 
appeal, the claim for increases remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  



REMAND

Additional development is needed prior to further disposition 
of the claims.

The record reflects that the veteran has consistently 
received private treatment for his low back disability.  
Records dated from January 2003 to September 2003 have been 
associated with the file, as have been surgical records dated 
in March and December 2006.  Significantly, records dated 
from September 2003 to March 2006, from March 2006 to 
December 2006, and from December 2006 to the present have not 
been associated with the claims file.  As those records have 
not yet been requested, and because VA is on notice that 
there are additional records that are pertinent to the 
veteran's claims, those records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
treatment for his lumbar spine 
disability dated from September 2003 to 
the present.  All attempts to secure 
those records must be documented in the 
claims folder.

2.  Then, readjudicate the veteran's 
claims for increased initial ratings 
for his low back disability, to include 
whether referral for an extraschedular 
rating or ratings is warranted.  If the 
decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

